Honorable W. C. Lindsey           Opinion No. C-44
Criminal District Attorney
Jefferson County                 Re:   Designation of drainage
Beaumont, Texas                        district depositories.
Dear Mr. Lindsey:
         You have requested an opinion on the following ques-
tions:
              "1. If the commissioners of a drainage
         district failed to exercise their discretion
         of providing for a district depository for the
         funds of such district, must the county treasurer
         transfer such funds to the county depository?
              "2. May the commissioners of a drainage
         district exercise their discretion of providing
         for a district depository by entering into a
         contract with a banking corporation in April of
         the year following a general election, If the
         banking corporation is not the county depository?"
       Article 8149, Vernon's Civil Statutes, is the statutory
enactment which authorizes separate depositories for drainage
districts, which provides:
              "The commissioners, in their discretion, may
         provide for a district depository for the funds
         of such district, by complying In all respects
         with the laws governing the designation of county
         depositories. Such depository shall give a good
         and sufficient bond, approved by the commissioners,
         as provided by law for depositories of county funds.
         All powers vested in the Court as to the designa-
         tion of county depositories are hereby vested in
         the commissioners as to the funds of the district.
           . (Emphasis added).
       As this Article expressly vests the same powers in the
drainage districts as are vested in the commissioners court



                               -194-
Hon. W. C. Lindsey, page 2 (C-44)


with regard to designation of depositories, your attention
is directed to the following statutes which we deem appll-
cable.
       Article 2544, Vernon's Civil Statutes, reads in
part as follows:
            "The Commissioners Court of each county
       is hereby authorized and required at the Feb-
       ruary Regular Term thereof next following each
       general election to enter into a contract with
       any banking corporation, association or indivi-
       dual banker in such county for the depository
       of the public funds of such county In such bank
       or banks. . . ."
       Article 2.549,Vernon's Civil Statutes, states In part:
            I,     it shall be the duty of the county
       treasure; if said county immediately upon the
       making of such order, to transfer to said
       depository all the funds belonglng~to said
       county, as well as all funds belonging to any
       district or other municipal subdivision there-
       of not selecting its own depository . . ."
       Article 2555, Vernon's Civil Statutes, states:
            "If for any reason, no selection of a
       depository be made at the time provided by law,
       the Commissioners Court may, at any subsequent
       time after twenty (20) days'notlce, select a
       depository or depositories in the manner provid-
       ed for such selection at the regular time; and
       the depository or depositories so selected shall
       remain the depository or deposltorles until the
       next regular time for selecting a depository,
       unless the order selecting and naming such de-
       pository be revoked for lawful reasons." (Rn-
       phasis added).
       In construing these statutes together, we are of the
opinion that, in answer to your first question, Article 2549
would require the county treasurer to deposit the drainage
district funds into the county depository where a drainage
district has not selected Its own depository.
       However, In view of the fact that the commissioners of
drainage districts are vested with all powers vested in the
Commissioners Court in regard to the designation of a deposl-
tory, it Is our opinion that Article 2555, Vernon's Civil
                              -'95-
Hon. W. C. Lindsey, page 3 (C-44)


Statutes, provides for a selection of the depository at
any subsequent time. Therefore, it is-our opinion In answer
to your second question that the commissioners of a drain-
age district may select a district depository at any time
subsequent to the February term.
                          SUMMARY

            (1) If the commissioners  of a drainage
       district fall to provide for a district deposl-
       tory, Article 2549, Vernon's Civil Statutes,
       requires that district funds be transferred
       Into the county treasury.
           (2) The commissioners of a drainage dls-
      trict may select a district depository at any
      time under the provisions of Article 2555,
      Vernon's Civil Statutes,

                             Sincerely,
                             WAGGONER CARR
                             Attorney General


                             BY

                                    Assistant
PP:mkh:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Bill Allen
Arthur Sandlin
APPROVED FOR THE ATTORNEY GENERAL
By: Stanton Stone




                              -196-